Citation Nr: 1039999	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-31 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lumbar spondylosis with 
disc protrusion (low back disability).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger

INTRODUCTION

The Veteran served on active duty from June 1956 to May 1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The Veteran appealed this matter and the Board remanded it in 
March 2010.  It now returns for appellate review.   

In September 2009, the Veteran testified before the undersigned 
Veterans Law Judge during a travel board hearing.  A transcript 
of the proceeding has been associated with the claims file.


FINDING OF FACT

The evidence is at least in relative equipoise regarding whether 
the Veteran's low back disability was incurred during his active 
duty.  


CONCLUSION OF LAW

The Veteran's low back disability is proximately due to or the 
result of an in-service fall.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

Because the claim for entitlement to service connection for 
lumbar spondylosis with disc protrusion on appeal is being 
granted, there is no need to review whether VA's statutory duties 
to notify and assist are fully satisfied as any error would be 
non-prejudicial.  38 U.S.C.A. §§ 5100, 5102, 5103, 5013A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

II.	 Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent".  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Post-service medical records show that the Veteran has diagnoses 
of multilevel degenerative disc disease with spondylosis, grade I 
spondylolisthesis at L4-5, S1 radiculopathy, lumbar spinal 
stenosis, and right facet arthropathy.  As such, the Veteran has 
a current low back disability and the Board turns to the issues 
of service incurrence and nexus.

The Veteran testified during his September 2009 Board hearing 
that he fell off a rope during boot camp and injured his back and 
shoulder.  He indicated that he suffered back pain throughout his 
service.  He provided that he did not seek medical treatment due 
to the nature of the Marine Corps at the time but had weekly 
massages while stationed in Japan.  The Veteran testified that 
after service discharge he was treated by two chiropractors in 
Oklahoma City and after moving to Palestine, Texas continued to 
seek chiropractic care as well as medical attention and physical 
therapy.   The Veteran also submitted numerous buddy statements 
from his fellow servicemen who indicated witnessing the Veteran 
fall off a rope during boot camp and injure his back.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  Competent medical evidence is not necessarily 
required when the determinative issue involves either medical 
etiology or a medical diagnosis.  Id. at 1376-77; see also Barr 
v. Nicholson, 21 Vet App 303 (2007)(lay testimony is competent to 
establish the presence of varicose veins); Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or 
a dislocated shoulder, rheumatic fever is not a condition capable 
of lay diagnosis); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  

But unlike the varicose veins in Barr or dislocated shoulder in 
Jandreau, certain back disabilities, including degenerative joint 
disease, are not conditions capable of lay diagnosis, much less 
the type of condition that can be causally related to another 
disability or military service by lay testimony.  Davidson, 581 
F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  As 
such, the Veteran's testimony is competent and credible to report 
that he fell during service and subsequently experienced back 
pain.  The Veteran is also competent to report that he sought 
treatment for his back pain after service discharge.  However, he 
is not competent to provide an opinion as to its etiology. The 
third party statements are also competent evidence to show that 
the Veteran injured his back after an in-service fall.  

Turning to the medical evidence of record, the Veteran's service 
treatment records are silent for any complaints of back pain.  
Specifically, the Veteran's separation examination shows a normal 
spine.  

A November 2005 letter from the Dr. D.G.B. indicates that he 
provided the Veteran with chiropractic treatment in 1963 for back 
pain resulting from an alleged in-service fall in 1956.  The 
chiropractor could not provide any medical evidence as these 
records were transferred to the Key Clinic after the sale of his 
practice.  An undated letter from Dr. M.K. of Key Chiropractic 
corroborates the November 2005 letter, providing that the Veteran 
sought chiropractic care from Dr. D.G.B. from 1963 to November 
1998.  

A February 2004 x-ray report from the University of Texas Health 
Center at Tyler, shows marked diffuse degenerative changes 
involving the lower lumbosacral spine.  In a November 2004 
private medical record, the Veteran was assessed with chronic low 
back pain that is most likely musculoskeletal in nature.  A 
December 2004 private treatment record indicated an abnormal 
study as there was electrodiagnostic evidence of an S1 
radiculopathy of the right with ongoing denervation and 
reinervation and milder S1 radiculopathy of the left.  A December 
2004 MRI report of the lumbar spine showed mild spinal stenosis 
at L4-5, mild canal narrowing at L2-3, mild subarticular recess 
narrowing at L3-4, degenerative facet changes at L5-S1, and 
broad-based posterior disc protrusion with central predominance 
at L5-S1.  In a January 2005 private treatment note from Tyler 
Neurosurgical Associates, the Veteran again complained of low 
back pain and was diagnosed with lumbar spondylosis, lumbar disc 
protrusion, and cervical disc protrusion/stenosis.  An April 2005 
private radiology report from Mother Frances Hospital indicated 
lumbar spondylosis.  

In a January 2006 initial consultation from Tyler Neurosurgical 
Associates, the Veteran was diagnosed with low back pain.  In the 
diagnosis, the examiner indicated that he was not sure where the 
Veteran's low back pain was coming from since the plain films and 
MRI scan showed his T-12 or L1 compression fractures were not 
significant and almost appeared nonexistent.  The physician 
suggested that a new MRI scan be performed.  In a January 2006 
MRI report of the lumbar spine, the Veteran was diagnosed with 
degenerative grade I. L4-5, spondylolisthesis, disc desiccation 
L5-S1 with small posterior and right posteriolateral disc 
protrusion, and disc desiccation and mild annular disc protrusion 
noted at L2-3 and L3-4.  

In an undated letter from Key Chiropractic, received in September 
2009, Dr. M.K. provided that the Veteran complained of low back 
pain, which he indicated started in boot camp after the Veteran 
fell and landed on his back.  Looking to a radiological 
examination dated in November 1998, Dr. M.K. provided that the 
Veteran had a chronic vertebral wedge fracture at T12 and L1, 
which is a fracture consistent with the type of fall described by 
the Veteran.  Dr. M.K. also indicated that the Veteran's 
complaints of worsening pain over the years are also consistent 
with this type of injury.  

A February 2005 letter from Dr. R.C.G. noted that the Veteran's 
chronic lumbar pain had increased in intensity.  The Veteran 
reported that the pain began with training exercises while in the 
military.  Dr. G. opined that "it is likely that the 
degeneration seen in [the Veteran's] lumbar [spine] started with 
this incident. . . ." during military training.  

In an October 2005 letter from Tyler Neurosurgical Associates, 
Dr. M.A.H provided that x-ray studies of the Veteran's back 
showed a chronic wedge fracture at T-12 and L1.  Based upon the 
type of injury the Veteran suffered in-service and where he 
reported falling and landing on his back, Dr. M.A.H. opined that 
an old compression fracture is consistent with the type of injury 
he had in-service.  The examiner noted the progressive worsening 
of the pain over the years and provided that this type of in-
service injury would be expected to gradually worsen with time.  
Due to the fact that the Veteran's pain started at the time that 
he fell, Dr. M.A.H opined that the fall was the major cause of 
his present back problems.  
A November 2005 letter from Dr. R.C.G. indicates that the Veteran 
complained of low back pain stemming from an in-service fall 
where he landed on his back.  The physician reported no pain 
prior to the incident but continuing pain since that time.  The 
physician indicated that the Veteran now required aggressive 
treatment and increased medication to control his pain.  
Radiographic films showed a compression fracture at T12 and L1, 
which was consistent with the type of injury reported by the 
Veteran.  

Private treatment records dated from March 2009 to August 2009 
from the Trinity Clinic Center for Comprehensive Pain Management 
show that the Veteran continued to seek treatment from chronic 
low back pain.  In a June 2009 note, the Veteran's diagnosed 
chronic low back pain was noted to have a multifactorial 
etiology.  VA treatment records dated from September 2005 to June 
2010 provide that the Veteran continued to seek treatment for his 
chronic low back pain.  However, these records are silent for any 
opinion as to the etiology of the Veteran's back pain.  

The Veteran was afforded a VA examination in April 2010 to assess 
whether his low back disorder was related to service.  The 
examiner diagnosed the Veteran with degenerative disc disease and 
degenerative joint disease of the lumbar spine.  He opined that 
the Veteran's low back condition is less likely as not caused by 
or a result of his military service.  The examiner reasoned that 
there was no documentation of back injury during his military 
service nor a nexus found between his military service and his 
current degenerative back condition.  The examiner provided that 
there was no specific etiology of his current condition 
identified during the examination.  

Where there are conflicting medical opinions regarding the 
Veteran's medical condition, the Board is required to thoroughly 
address, carefully analyze and reconcile all relevant evidence in 
the record.  See Evans v. West, 12 Vet. App. 22, 30 (1998), 
citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)(noting that 
the Board must weigh the probative value of medical opinions and 
in doing so, may favor one medical opinion over the other)).   
 
On the one hand, the April 2010 VA examiner provided that the 
Veteran's low back disability was not related to service as there 
was no documentation of a back injury during service nor a nexus 
found between his military service and his current degenerative 
back condition.  However, the Board finds that this opinion is 
deficient since the record is replete with statements which the 
examiner did not acknowledge from the Veteran and his fellow 
servicemen who witnessed the Veteran fall during service and 
injure his back.  

On the other hand, the record contains private opinions that 
support the Veteran's claim.  As noted above, a February 2005 
letter from Dr. R.C.G. provides that the Veteran's degeneration 
of the lumbar spine started during his training exercises.  An 
October 2005 letter from Dr. M.A.H. provides that the Veteran's 
chronic wedge fracture at T12 and L1 is consistent with the type 
of injury which would result from the type of reported in-service 
fall.  Further, a November 2005 letter from Dr. J.S.C. also 
indicates that the Veteran's compression fracture at T12 and L1 
is consistent with the type of injury the Veteran had while in 
boot camp.  Both Dr. M.A.H. and Dr. J.S.C. reasoned that the 
Veteran's current back problems are related to the in-service 
fall because the Veteran's back pain began immediately after the 
fall and has continued to worsen over the years.  A final undated 
letter from Dr. M.K., received in September 2009, also provides 
that the Veteran's chronic vertebral wedge fracture is consistent 
with the type of fall described by the Veteran and indicated that 
the worsening pain over the years is also consistent with this 
type of pain.  

Although these opinions are based primarily on the Veteran's own 
lay description of his undocumented in-service injury, the Board 
may not disregard a favorable medical opinion solely on the 
rationale it was based on a history given by the Veteran.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Rather, 
reliance on a veteran's statements renders a medical report not 
credible only if the Board rejects the statements of the veteran 
as lacking credibility.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006).  In this case, the Board finds no reason to doubt the 
Veteran's credibility with respect to the history of his symptoms 
or the credibility of his fellow servicemen.  The Veteran's 
statements throughout this appeal as well as in the medical 
records are consistent.  There has been no discrepancy in the 
date that the Veteran claims to have fallen during boot camp.  
The Veteran is found to be credible.  

These medical letters support the Veteran's claim.  The Board 
finds the opinions in support of the Veteran's claim by the 
private physicians to be persuasive.  These providers were given 
sufficient facts of the Veteran's medical history.  Further, the 
physicians had a working knowledge of the Veteran's medical 
disorder and conditions since they appear to have treated the 
Veteran for many years.  Nieves-Rodriquez v. Peake, 22 Vet. App. 
295 (2008).

The Board acknowledges that it could remand the case for a VA 
examination by an examiner who would provide a more detailed 
discussion of the reasons supporting the conclusion that the 
Veteran's low back disability is not related to service including 
the injury the Veteran has described he sustained therein.  
However, given that doctors M.K., M.A.H., J.S.C., and R.C.G. have 
discussed the Veteran's in-service symptomatology in relation to 
his diagnoses and given that the opinions are favorable to the 
claim, the Board concludes that in this case, as it now stands, 
the evidence of record is at least in relative equipoise as to 
whether the Veteran's current low back disability began during 
service or is otherwise the result of the injury in service.  
Therefore, remand is not necessary here to obtain another medical 
opinion to decide the claim as the private doctors' records and 
opinions are sufficient for that purpose.  See  38 C.F.R. 
§ 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 
(2003) (noting that, because it is not permissible for VA to 
undertake additional development to obtain evidence against an 
appellant's case, VA must provide an adequate statement of 
reasons or bases for its decision to pursue such development 
where such development could be reasonably construed as obtaining 
additional evidence for that purpose).  

The Board finds that the evidence for and against the claim for 
service connection is in relative equipoise.  This is an 
appropriate case, therefore, in which to grant service connection 
by invoking VA's doctrine of reasonable doubt.  Accordingly, 
entitlement to service connection for a low back disability is 
granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Entitlement to service connection for lumbar spondylosis with 
disc protrusion is granted.



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


